Filed 5/19/16 P. v. Flores CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B263745

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA095145)
         v.

DAVID JAIME FLORES,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Jon R. Takasugi, Judge. Affirmed.


         Janet J. Gray, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Shawn McGahey Webb,
Supervising Deputy Attorney General, and Gary A. Lieberman, Deputy Attorney
General, for Plaintiff and Respondent.


                                                       ******
       David Jaime Flores (defendant) appeals his conviction for drug offenses on the
ground that the trial court wrongly denied his motion to suppress the search of his car in
which the drugs were found. We conclude there was no error, and affirm.
                    FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       Around 9 p.m. on the evening of April 18, 2014, defendant was driving his truck
in the City of Monrovia. Two Los Angeles County Sheriff’s Deputies pulled up behind
his truck in a patrol car. A computer search revealed that the truck’s vehicle registration
had expired. One of the deputies saw that the truck had darkly tinted windows. As they
continued to follow the truck, defendant did not use his turn signal when making a right
turn after stopping at a stop sign. The deputies initiated a traffic stop.
       One of the deputies, Deputy Adrian Ruiz (Deputy Ruiz) approached defendant’s
truck from the passenger side. As he did, he saw a sticker affixed to the truck’s rear
window indicating an extension of the vehicle’s registration. As he approached the
passenger compartment, he confirmed that the windows had dark tinting, although he
could not determine whether the tinting had been factory-installed in the car or applied
“after market.” Deputy Ruiz used his flashlight to look into the passenger compartment.
When he did, he saw an open can of alcohol as well as several little baggies in the visor
behind the rear view mirror console. In his training and experience, Deputy Ruiz
believed the baggies were “indicative” of narcotics trafficking. Defendant was the only
person in the truck.
       The deputies detained defendant in the back of the patrol car; around the same
time, they ran his name through their patrol car computer and learned that he was then on
probation for a drug-related crime. The computer did not indicate whether he was subject
to search by law enforcement as a condition of his probation.
       Within minutes of detaining him, Deputy Ruiz searched the truck. He found a
digital scale behind the rearview mirror console along with the baggies as well as 10
plastic baggies containing methamphetamine and one big bag of methamphetamine
beneath the center of the truck’s front bench seat. Defendant had $529 in cash on his


                                               2
                                    1
person. After waiving his Miranda rights, defendant admitted that he was bringing the
methamphetamine to work with him in San Diego.
II.    Procedural History
       The People charged defendant with (1) possessing a controlled substance for sale
(Health & Saf. Code, § 11378), and (2) selling, offering to sell, or transporting a
controlled substance (Health & Safety Code, § 11379, subd. (a)). The People further
alleged that he had served a prison term for his 2012 conviction for possession of a
controlled substance. (Pen. Code, § 667.5, subd. (b).)
       Defendant moved to suppress the drugs found in his truck. Following an
evidentiary hearing, the trial court denied the motion. The court reasoned that the
deputies had three lawful bases for stopping defendant—the expired registration tags, the
dark window tinting, and his failure to signal. Although the sticker Deputy Ruiz found
on the truck’s rear window dispelled the first reason for the stop, the court concluded that
last two bases remained viable. Indeed, the court looked at photographs of the truck’s
windows, and found that it was “very, very clear . . . that the tint on the window is very,
very dark.” The court then noted that Officer Ruiz could, with the aid of his flashlight,
see the baggies and open container of alcohol in plain view. The court upheld the search
because there was probable cause to search the vehicle and because the deputies had
learned that defendant was on probation before starting the search.
       Defendant proceeded to trial by jury, and was convicted on all counts. The trial
court sentenced defendant to three years in jail on the transporting count; the court stayed
                                                                                       2
a two-year sentence on the possession for sale count under Penal Code section 654.
       Defendant timely appeals.




1      Miranda v. Arizona (1966) 384 U.S. 436.

2      It is unclear from the record what happened with the prior prison term allegation,
although the trial court did not impose any sentence for it.

                                             3
                                       DISCUSSION
       Defendant argues that the trial court wrongly denied his motion to suppress. A
defendant may seek suppression of evidence on the ground that a “search or seizure
without a warrant was unreasonable.” (Pen. Code, § 1538.5, subd. (a)(1)(A).) Where a
search is conducted without a warrant, the People have the burden of establishing that the
search is constitutionally valid. (People v. Redd (2010) 48 Cal. 4th 691, 719.) In
reviewing a trial court’s ruling on a suppression motion, we defer to the court’s factual
findings by reviewing them for substantial evidence (ibid.) but do not defer to its
conclusions as to whether the search was lawful (ibid.; People v. Durant (2012) 205
Cal. App. 4th 57, 62). We can affirm the court’s ruling on any ground supported by the
record (Durant, at p. 62; In re Rafael C. (2016) 245 Cal. App. 4th 1288, 1300, fn. 5),
unless it is a ground on which additional evidence could have been adduced (Robey v.
Superior Court (2013) 56 Cal. 4th 1218, 1242; Green v. Superior Court (1985) 40 Cal. 3d
126, 137-138).
       We will apply these standards to each of the three acts defendant challenges—
namely, the lawfulness of (1) the initial stop of his truck, (2) his detention, and (3) the
search of his truck.
I.     Stop of Truck
       Under the Fourth Amendment, law enforcement officers may stop a motorist if
they have probable cause or reasonable suspicion to believe that the driver has violated
the law. (People v. Evans (2011) 200 Cal. App. 4th 735, 743 (Evans) [probable cause];
People v. Wells (2006) 38 Cal. 4th 1078, 1082 [reasonable suspicion].) In this case, the
deputies had probable cause and reasonable suspicion to believe that defendant had
violated three laws: (1) the law requiring valid vehicle registration (Veh. Code, §§ 5200-
5205.5); (2) the law requiring that a person not drive with window tinting that “alters the
color or reduces the light transmittance of the windshield or side or rear windows” (Veh.
Code, §§ 26708 & 26708.5); and (3) the law requiring turn signals “in the event any other
vehicle may be affected by the movement” of the car (Veh. Code, § 22107).



                                               4
       Although the presence of the registration extension sticker dispelled the deputies’
first basis for the stop (e.g., People v. Celis (2004) 33 Cal. 4th 667, 674-675 [stop may last
no longer than time it takes law enforcement officers to “diligently” confirm or dispel
their suspicions that justified the stop]), the remaining two bases remained valid. With
respect to tinting, courts are to take a “common sense approach” (People v. Niebauer
(1989) 214 Cal. App. 3d 1278, 1292), and the trial court’s factual finding that the tinting
on defendant’s truck windows was “very, very dark” is amply supported by the court’s
review of the photographs of the windows. Defendant argues that there was no proof that
the tinting was installed “after market,” but that is not the relevant test. With respect to
the turn signal, the fact that the deputies’ patrol car was behind defendant’s truck when he
did not signal is enough to “affect” “[an]other vehicle.” (People v. Logsdon (2008) 164
Cal. App. 4th 741, 744; People v. Suff (2014) 58 Cal. 4th 1013, 1055-1056.)
II.    Detention of Defendant
       Under the Fourth Amendment, law enforcement officers may effect a warrantless
arrest of a person upon a showing of probable cause to believe that they have committed
a public offense, even if that offense is a misdemeanor punishable only by a fine.
(People v. McKay (2002) 27 Cal. 4th 601, 605; Atwater v. City of Lago Vista (2001) 532
U.S. 318, 323.) We need not decide whether defendant’s placement amounted to an
“arrest” or was instead some lesser form of Fourth Amendment “seizure” because, even if
it were an arrest, the deputies had probable cause to believe that defendant had committed
the misdemeanor of having an open container of alcohol in the truck. (Veh. Code,
§ 23222, subd. (a); Pen. Code, § 17, subd. (a) [offense not designated as an infraction or
felony is a misdemeanor].)
III.   Search of Truck
       Under the Fourth Amendment, law enforcement officers may lawfully search a
vehicle without a warrant in a number of circumstances.
       Under the so-called “automobile exception,” “a law enforcement officer may
search a vehicle when he or she has probable cause to believe it contains contraband or
evidence of a crime.” (People v. Waxler (2014) 224 Cal. App. 4th 712, 715-716.) In this


                                              5
case, we agree with the trial court that the deputies had probable cause to believe that
defendant’s truck contained drugs (which is both a type of contraband and evidence of a
crime). By the time they searched the car, they knew defendant had baggies indicative of
narcotics transactions in his truck and also knew that he was on probation for a narcotics-
related crime. Each is relevant to show probable cause. (E.g., People v. Sandoval (1985)
164 Cal. App. 3d 958, 965 [drug paraphernalia provides probable cause to search vehicle
for drugs]; People v. Aho (1985) 166 Cal. App. 3d 984, 992 [“a suspect’s narcotic arrest
record always has been considered relevant to the magistrate’s determination of probable
cause”].) Viewed together, they supplied the requisite probable cause for the search.
       Defendant argues that the search was not a valid search incident to arrest (Evans,
supra, 200 Cal.App.4th at p. 745, quoting Davis v. United States (2011) 564 U.S. 229,
235), or a valid probation search (People v. Schmitz (2012) 55 Cal. 4th 909, 918). We
need not decide these issues because the validity of the automobile exception is sufficient
to uphold the trial court’s ruling.
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

                                                                                     , J.
                                                         HOFFSTADT
We concur:

                             , Acting P.J.
ASHMANN-GERST


                             , J.
CHAVEZ




                                             6